DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated June 30, 2022 was submitted on October 28, 2022.  Claims 1-3 were amended.  Claims 1-6 are currently pending.  Claims 5 and 6 have been withdrawn from consideration.
The amendments to claim 3 have overcome the objection to this claim (¶ 9 of the Office Action).  This objection has therefore been withdrawn.
The amendments to claims 1-3 have overcome the 35 U.S.C. §112(b) rejections of claims 1-4 (¶¶ 11-16 of the Office Action).  These rejections have therefore been withdrawn.  
The amendments to claim 1 have overcome the prior art rejections of claims 1-4 (pp. 7-11 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-4 have been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2012/0095159 A1, cited in IDS submitted March 29, 2021) in view of Aoki (U.S. Patent Application Publication No. 2012/0045635 A1), Loubert et al. (U.S. Patent Application Publication No. 2012/0114737 A1, cited in IDS submitted March 29, 2021) and Husemann et al. (U.S. Patent Application Publication No. 2012/0040180 A1, cited on IDS submitted April 22, 2019, cited in IDS submitted March 29, 2021).
Regarding claim 1, Liu discloses a curable silicone pressure sensitive adhesive composition ([0016] of Liu, silicone PSA combined with acrylic polymer containing reactive functionality; [0049] of Liu, resulting composition can be crosslinked or cured) comprising a mixture of: (a) a reaction product of: (i) a reactive polydimethylsiloxane polymer ([0025] of Liu, hybrid polymers prepared by reacting a mixture of a silicone polymer component, a silicone resin component and an acrylic polymer component; [0035] of Liu, acrylic polymer component can be a polydimethylsiloxane acrylic block copolymer; acrylic polymer block of PDMS/acrylic block copolymer is necessarily reactive; [0037]-[0042] of Liu, acrylic polymer component can contain additional reactive groups); (ii) a reactive silicone resin ([0025] of Liu, silicone resin component); (iii) a terminal or pendant functionalized polydimethylsiloxane polymer or oligomer ([0027] of Liu, acrylic polymer component can be a polydimethylsiloxane end-capped with functional groups such as alkoxyl groups; claim only requires one of the recited types of functionalized PDMS); and (iv) an acid or a base catalyst that has a pKa value equal to or less than -6 or equal to or greater than 15 ([0026] of Liu, components reacted in presence of catalyst such as a base or acid; [0046] of Liu, catalyst can be base such as KOH or NaOH which have a pKa value in the claimed range); (b) a radical initiator ([0049] of Liu, adhesives can be further cross-linked by peroxide; peroxide is a radical initiator); and (c) optionally, a silicone resin or a polydimethylsiloxane polymer or oligomer (component c is optional and therefore not required to be present in the composition).
Liu does not specifically disclose that the terminal or pendant functionalized polydimethylsiloxane polymer or oligomer is (meth)acrylate or methoxyl functionalized.  Liu, however, discloses that the PDMS polymer can be endcapped with alkoxyl groups ([0027] of Liu).  Aoki discloses silicone pressure sensitive adhesive compositions comprising the reaction product of an alkoxyl end capped PDMS ([0043]-[0044] of Aoki) and a reactive silicone resin ([0049] of Aoki).  According to Aoki, the alkoxyl groups can be methoxyl groups ([0043]-[0045] of Aoki, R2 can be R1 which can be a methyl group).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use methoxyl end capped PDMS as the silicone polymer component in the composition of Liu since Aoki establishes that the reaction products of such compounds with silicone resins were known for use in pressure sensitive adhesive compositions.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Liu does not specifically disclose that the compositions include 0.001 to 5 wt% of the radical initiator.  Moreover, Liu discloses that the adhesives can be further cross-linked by peroxide which is a radical initiator ([0049] of Liu) but does not disclose the amount of peroxide in the formulations.  Loubert, however, discloses silicone acrylate hybrid compositions which include 0.25 to 3 wt% of a peroxide cross-linking agent (Abstract, [0060] of Loubert).  According to Loubert, use of 0.25 to 3 wt% of a peroxide cross-linking agent in the hybrid compositions improves static shear ([0060] of Loubert).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add 0.25 to 3 wt% of a peroxide cross-linking agent to the adhesive compositions of Liu in order to improve static shear as taught by Loubert ([0060] of Loubert).
Liu does not specifically disclose that the adhesive composition comprises: about 95 to about 99.999 wt% of the reaction product (a).  As set forth above, however, Loubert suggests adding 0.25 to 3 wt% of a peroxide cross-linking agent to the compositions of Liu to improve static shear ([0060] of Loubert).  The resulting modified compositions would have 97-99.75 wt% of the reaction product (a).  
Liu also does not specifically disclose that the cured adhesive has a transmittance, measured in accordance with ASTM E903 at 500 nm, of greater than 90%.  Husemann, however, discloses a polysiloxane based pressure sensitive adhesive compositions composed of PDMS and MQ resin for bonding optical components which have a transparency exceeding 90% at 550 nm ([0009]-[0010], [0087], [0106] Table 1 of Husemann).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to formulate the modified adhesives to have high transparency as taught by Husemann in order to provide suitable adhesives for applications where transparency is required. 
Regarding claim 2, Liu does not specifically disclose that the ratio of the reactive polydimethylsiloxane polymer (i) to the reactive silicone resin (ii) to a (meth)acrylate and methoxyl functionalized polydimethylsiloxane polymer or oligomer (iii) ranges from 1-8:1-8:1-8.  Liu, however, discloses that the composition includes greater than 20% of silicone polymer (i.e., component iii), greater than 20% of silicone resin component (i.e., component ii) and less than 60% of the acrylic polymer component (i.e., component i) ([0020] of Liu).  Liu therefore discloses compositions comprising ratios of components i), ii) and iii) of about 60-0:20-80:20-80 or 3-0:1-4:1-4.  Liu therefore discloses a ratio of components i), ii) and iii) range (i.e., 3-0:1-4:1-4) which clearly overlaps the range recited in claim 2 (i.e., 1-8:1-8:1-8) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 3, Liu does not specifically disclose a cured silicone pressure sensitive adhesive composition of claim 1 in an organic solvent with a percent solids content of about 30 about 80 wt%.  Liu, however, discloses pressure sensitive adhesive compositions comprising 30-90 wt% of a solvent (i.e., 10-70 wt% solids) ([0048] of Liu).  Liu therefore discloses a solids content range (i.e., 10-70 wt% solids) which clearly overlaps the range recited in claim 3 (i.e., 30-80 wt%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 4, Liu discloses an article comprising the curable silicone pressure sensitive adhesive composition of claim 1 ([0020] of Liu, pressure sensitive adhesive articles).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that none of the cited references disclose or suggest a composition as recited in claim 1 which includes a reaction product of elements including a terminal or pendent (meth)acrylate or methoxyl functionalized polydimethylsiloxane polymer or oligomer (¶ spanning pp. 4-5 of the amendment).  The Office Action, however, is relying upon the newly cited Aoki reference to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746